-.

.




                                   December      18,    1947


         Hon. T. 8. Warden, Member           Opinion      NO.   V-460
         State Board of Control
         Austin, Texas                       Re:       The legality    of the
                                                       construction    of cot-
                                                       tages , duplexes   and
                                                       small apartments     for
                                                       employees of the Rusk
                                                       State Hospital,    from
                                                       funds appropriated
                                                       for “employees’    dorm-
                                                       itory   and equipment .”
         Dear Sir:

                      We quote your    request     for    an opinion,   dated
         November    5, as follows:

                      “In Senate Bill    No. 374, 50th Leg-
               islature   of Texas, Regular Session,       at
               Item 54 for the Rusk State Hospital,
               an appropriation     of thirty-five    thous-
               and dollars    ($35,000.00)     is made for
               ‘Employees * Dormitory      and Equipment 1 .

                      “Considering     the present    cost of
               construction,     it would be impossible
               to construct     a fireproof    dormitory     for
               such sum of money.        Also,  the present
               need for housing facilities         for em-
               ployees    at the Rusk State Hospital         is
               so urgent that delay in construction
               of facilities     of some sort may result
               in handicapping      eleemosynary     service
               at such institution.

                      “In view of the above factors,       we
               urgently   request    an opinion   of your de-
               partment to the question        whether the
               amount of thirty-five       thousand dollars
               ($35,000.00)    provided    for in said item
               54 may be spent for the construction         of
               cottages,    duplexes   and small apartments
               and thereby provide more and better         ac-
               commodations    for the employees of the
               Rusk State Hospital .n
Eon.   T.    a. Warden,   Page 2,    V-460



              Since your particular       appropriation     is unques-
tionably    specific    as to purpose,     as required     by Art. VIII,
Sec. 6 of the Constitution,          being for an “ez21oyees’      dorm-
itory    and equipment”,     the sole question       is whether your
propsal      to construct    cottages,    duplexes,     or small apart-
ments for e@oyees         would come with12 the definition         of a
“dormitory”.

                Webster’s   New International     Dictionary,     Second
Rditior,       defines   a “dormitory”   as foliows:

              “A sleeping    room, or a building      con-
       taining   a series   of sleeping   room;     a
       sleeping   apartment oapable     of containing
       zany beds, esp. one connected       with a col-
       lege,   boarding   school,  monastery,    etc.”

            We find no definitive       statenents   in the Texas
cases,   but the foregoing   definition      was adopted in Rus-
sell   v. Trustees  of Purdue University,        168 R. E. 529,
201 Ind. 367.

             It will be seen from this definition    that the
principal    purpose of the housing    unit or accommodation
should be to provide    sleeping  facilities.    Other than
that,   there is a rather large latitude.

             We interpret        the language     “e;coloyees’   dormi-
tory” as authorizing          only the construction         of an employ-
ees 1 apartment building           or a dormitory      or like structure.
So long as it is a unit,            and so long as the structure         or
buildicg    is constructed         to accommodate      employees for liv-
ing pu:?oses,        it would appear to come within the defini-
tion of a ‘ldoraitory’l.           The construction      of several   dis-
johe?     or separate       cottages,    duplexes    or mall    apartments
in separate       structures     would appear to be a departure          from
the specific       appropriation.       We think the Legislature         has
indicated     its    intent    that the housing      accomodation     be a
single    unit rather than several           smalier    housing units.

                               SuMedARY

                 An appropriation    for an “employees’
           domitory     and equipment” does not grant
           authority    to build several   cottages,   du-
           plexes,    or small apartments,    in separate
           structures;    but such funds might be used
20s.   '2. a.   'Jarden,   ?age   3,   V-469



       only to construct   an m?logeesP   apart-
       ment house,  dormitory  or like structure.

                                       Yours   very   truly




                                  BY




                                  APPROVED




2JC:jmz:jrb